Citation Nr: 1213325	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 27, 1979 to July 10, 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hepatitis C.  He contends that his hepatitis C was incurred during active service as a result of his exposure to contaminated material while receiving inoculations from air gun injectors.  In August 2007, the Veteran submitted information obtained from the Internet pertaining to the risks of receiving air gun injections.  A February 28, 2005 article, entitled "Plan Backfires-BVA Fast Letter Boost Claims", quotes Lawrence Deyton, M.D., Chief, Consultant, Public Health Strategic Health Care Group, for VA, as stating that it was "possible the devices could transmit" hepatitis C and that "with the right degree of misuse, the devices could become contaminated".  The Veteran denied intravenous drug use and said that he had no tattoos in his May 2008 substantive appeal.  In his December 2006 claim, the Veteran reported that his hepatitis C was diagnosed in 2000.

The record shows that, pre service, the Veteran underwent left knee surgery in April 1975.  May 1975 private hospital records reveal that he evidently picked at his stitches and caused his incision to bleed.  In April 1976, he was hospitalized after a motor vehicle accident due to drugs and alcohol.  

Service treatment records do not reflect the presence of hepatitis; there were no reports of blood transfusions.  

Post service, in May 1993, the Veteran was privately hospitalized for treatment of acute appendicitis and noted to have a coagulation defect.  An appendectomy was performed and it was noted that he had an acutely inflamed, nonperforated appendix.

Records from the Social Security Administration (SSA) indicate that the Veteran was found totally disabled and eligible for benefits in 1994 due to schizoaffective disorder and status post appendectomy.  An October 1994 SSA psychiatric evaluation indicates that the Veteran's problem dated to age 13 when he began to have bad company, went into using drugs, smoking pot, and using cocaine.  He overdosed and was hospitalized.  His only friends provided him with drugs like marijuana, beer, or cocaine.  The diagnosis was paranoid type schizophrenia.

In his December 2006 written statement, the Veteran said that his hepatitis C was diagnosed in 2000 at the VA medical center (VAMC) in Tampa, Florida, and was currently treated at the VAMC in Orlando.  He said that his disorder was caused by use of an air injection gun during basic training.  

VA medical records from the VAMC in Orlando, Florida, and the Outpatient Clinic (OPC) Orlando, dated from September 2003 to November 2009, indicate that the Veteran had hepatitis C for which treatment was attempted in 2003.  

A May 2004 private record indicates that he had significant bleeding episodes after surgeries, including after tooth extractions and an appendectomy as well as a history of easy brusibility.  He was thought to possibly have von Willebrand's disease or another hemostatic disorder.  It was noted that the Veteran had bleeding in the past that resulted in a need for blood transfusion and required blood transfusion just prior to the procedures in the past.  The Veteran had a history of significant liver disease and chronic hepatitis C that "that may also have been a portion of his coagulopathy".  It was noted that the Veteran believed that he received hepatitis C as a result of blood transfusions given in service and that he required blood transfusions after sustaining a service-related injury at Fort Benning, Georgia.  

A February 2005 VA medical record shows that the Veteran wished to initiate treatment for hepatitis C infection.  The record reveals that he attempted therapy previously but stopped as he was a nonresponder due to alcohol and cocaine use during the twelve weeks.  Results of a liver biopsy showed stage 2 grade 2 cirrhosis.  

The Board notes that, in a May 2008 notice letter that describes VA's duty to assist in the development of his claim, the RO requested that the Veteran complete a hepatitis C risk factor questionnaire.  The letter was returned by the United States Post Office as not deliverable as addressed.  

In his May 2008 substantive appeal, the Veteran said that he did not receive a hepatitis C questionnaire and again reported that he was diagnosed with hepatitis C and received two series of treatments at the VAMC in Tampa, Florida.  However, records from the VAMC in Tampa are not currently in the claims file and there is no indication that the RO attempted to request these records.  Here, the record suggests that additional VA medical evidence might be available that is not before the Board at this time.  Thus, an effort should be made to obtain additional VA medical records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In December 2008, the RO resent its notice letter to the Veteran and requested that he provide information regarding his risk factors for hepatitis C.  That letter was returned by the United States Post Office as attempted but (addressee) unknown.  In a May 7, 2010 signed statement, the Veteran provided VA with his current address change.  The Veteran should be provided with new notice letter that includes a hepatitis C risk factor questionnaire sent to his most current address of record. 

A December 2008 VA and SSA State Prisoner Computer Match shows that the Veteran was incarcerated in the Central Florida Reception Center, PO Box 628040, Orlando, Florida, from September [redacted], 2005 to December [redacted], 2006.  All medical records associated with his incarceration should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying him of VA's duty to assist him in the development of his claim that includes a hepatitis C risk factor questionnaire, to his most current address of record received on May 7, 2010, unless a later-updated address was received.

2.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Tampa for the period from 2000 to the present, and at the VAMC and the OPC in Orlando, for the period from November 2009 to the present.  

3.  Obtain all medical records regarding the Veteran's treatment at the Central Florida Reception Center, PO Box 628040, Orlando, FL 32862-8040, from September [redacted], 2005 to December [redacted], 2006. 

If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

4.  After completion of the above development, request that a VA examiner review the claims file and a copy of this Remand, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that hepatitis C had its clinical onset in service, or is otherwise related to active duty.  The examiner should reconcile any opinion with the service treatment records, post-service treatment records and the Veteran's written statements (summarized in this Remand), and particularly address his assertions of exposure to hepatitis C through air gun inoculations and claimed blood transfusion in service.  A rationale should be provided for all opinions rendered.

5.  After completion of the above action, the RO/AMC should readjudicate the claim on appeal.  If the benefits sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


